DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of Species A, represented in Figs. 1-5, identified as encompassing claims 1-5, 8-14, and 17 is acknowledged.
	The Applicant argues that there is no serious burden to examine all of the species because of the similarities among the species; due to the search tools provided to the Examiner; and because the additional costs for the applicant in filing divisional applications.
	The Examiner notes that species inventions will share features to an extent, but at least the differences which were listed in providing that the species are independent or distinct and also the associated differences in features seen in the figures representing the species inventions necessitate different search strategy and considerations during Examination which is a serious burden. Furthermore, the cited prior art Lin showed that the technical feature of the groups is not a special technical feature which has not be disputed.
The aggregate amount of time required for analyzing the different inventions in accordance with the appropriate laws and statutes, for search, consideration, and application of different prior art for the separate inventions, for the determination of separate patentability is what has been determined to be a serious burden based on the differences of the inventions.
	The Examiner understands the desire to reduce fees, and can recommend for the claims to expeditiously capture the applicants distinguishing inventive features which are disclosed in the written description and drawings; also, interviews between the Applicant’s representative and the Examiner most often aid in promoting compact prosecution which can save filing fees and other associated prosecution costs.
Therefore, the restriction is maintained and made final.
Should Generic claims be found allowable, non-elected species will be considered. Furthermore, the restriction requirement is performed prior to a search on the merits; at any point throughout prosecution, should the Examiner determine the search does encompass multiple species the restriction requirement can be withdrawn.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
4.	Claim 2 is objected to because of the following informalities:

5.	Claim 2 recites in lines 3, 4, 7 “two branch circuits” which should be changed to along the lines of “two respective branch circuits”
	Claim 2 recites in 9 “the branch circuit” which should be changed to along the lines of “the respective branch circuits”

	Claim 17 recites in 17 “the branch circuit” which should be changed to along the lines of “the two branch circuits”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lin et al. (US 2007/0030408 A1), hereinafter as Lin.

    PNG
    media_image1.png
    1068
    1522
    media_image1.png
    Greyscale

7.	Regarding Claim 1, Lin discloses an array substrate (see first embodiment, see Figs. 1A, 2 and “Labeled Fig. 1A” above, see [0050] “array substrate”;
Note, elements referred as labeled element and name between parenthesis are referencing “Labeled Fig. 1A” above), comprising:
a base substrate (element 100, 110, see [0056] “array substrate 100a comprises a substrate 110”);
a signal transmission line (labeled element “Signal Transmission Line”, element 150a, see [0056] “inner anti-static ring 150a”) on the base substrate; and
at least one electrostatic discharging device (at least one element 170a, labeled element “Electrostatic Discharging Device”, see [0060] “the first thin film transistor 170a, the second thin film transistor 180a and the inner anti-static ring 150a can be called the ESD protection circuit”) and an electrostatic discharging signal line (element 120, see labeled element “Electrostatic Discharging Signal Line”, see [0057] “scan line 120”) coupled to each other and located at a non-display region of the base substrate (see Fig. 1A and “Labeled Fig. 1A” above, area outside of the display region element 110a, see [0056] “display region 110a”), the at least one electrostatic discharging device being configured to discharge static electricity generated in the array substrate (see [0048, 0060]), wherein
the signal transmission line is coupled with the at least one electrostatic discharging device through at least two branch circuits (see labeled element “Branch Circuits”). 

8.	Regarding Claim 2, insofar as the claim can be interpreted and understood despite the objected informalities, Lin discloses the array substrate according to claim 1, wherein
the signal transmission line is coupled to each of the at least one electrostatic discharging devices through two branch circuits (see “Labeled Fig. 1A” above),
connection terminals at which the two branch circuits are coupled to the electrostatic discharging device are respectively at opposite sides of the electrostatic discharging device (see “Labeled Fig. 1A” above, opposite left and right sides), and
a connecting point at which the two branch circuits are coupled to each other and the electrostatic discharging device are respectively at two ends of a high incidence position of electrostatic breakdown in the branch circuit (see “Labeled Fig. 1A” above, and [0060] the ESD circuit is configured to mitigate electrostatic breakdown through electrostatic discharge which protects the functional device circuitry, such that the connecting point at which the two branch circuits are coupled are high incidence positions when that connecting point is utilized with respect to the rest of the device;
Further, the limitations “high incidence position of electrostatic breakdown in the branch circuit” are directed towards positions which are identified during use of the device; The prior art relied upon teach all of the claimed structure features of the claimed semiconductor device, inherently can have the property or characteristic as claimed in said limitation above.).

9.	Regarding Claim 10, Lin discloses A display device comprising the array substrate according to claim 1 (see [0056] “display region 110a”).

10.	Regarding Claim 11, Lin discloses A display device comprising the array substrate according to claim 2 (see [0056] “display region 110a”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 9 is rejected under 35 U.S.C. 103 as obvious over Lin et al. (US 2007/0030408 A1), hereinafter as Lin, in view of Oritsuki et al. (JPS 6310558 A, see attached translation and original documents), hereinafter as Oritsuki.

    PNG
    media_image2.png
    1045
    1106
    media_image2.png
    Greyscale

12.	Regarding Claim 9, Lin discloses the array substrate according to claim 1.
Lin does not appear to explicitly disclose wherein the signal transmission line is a gate line or a data line, and the electrostatic discharging signal line is a short-circuit ring.
Oritsuki discloses (see “Labeled Fig. 1” above, labeled element “Electrostatic Discharging Device” ) wherein the signal transmission line is a gate line or a data line (see attached original document Fig. 1 element Y, and see attached translation document pg. 1 “Y is a signal line … the scanning lines X and the signal lines Y to form a panel of the liquid crystal display device”, equivalent to data lines), and the electrostatic discharging signal line is a short-circuit ring (see “Labeled Fig. 1” above and attached original document Fig. 1 element E is a short-circuit ring, see attached translation document pg. 1 “E is an earth line”).
The transmission line and short-circuit ring connection to the electrostatic discharging device as taught by Oritsuki is incorporated as a transmission line and short-circuit ring connection to the electrostatic discharging device of Lin.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the signal transmission line is a gate line or a data line, and the electrostatic discharging signal line is a short-circuit ring as taught by Oritsuki as wherein the signal transmission line is a gate line or a data line, and the electrostatic discharging signal line is a short-circuit ring of Lin because the combination allows for protection of active elements from electrostatic breakdown by discharging the unwanted electricity from the gate line and drain line of the display, wherein the electrostatic discharge protective circuit are in a peripheral region (Oritsuki Fig. 1 and attached translation pg. 1);
Furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known ESD protective circuit wiring configuration for another to obtain predictable results of electrostatic discharge protection for active circuitry of a display device (see Lin Fig. 1A and Ortisuki Fig. 1).






Allowable Subject Matter
13.	Claim 17 is objected to as containing informalities, but would be allowable if rewritten to overcome the issues.

14.	Claims 3-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

15.	Claim 3, “a first electrode layer of one electrostatic discharging unit is coupled with a source electrode of a corresponding electrostatic discharging device through a first via hole, and the first electrode layer of the electrostatic discharging unit is coupled with a gate electrode layer of the corresponding electrostatic discharging device through a second via hole” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on the current claim incorporate the same allowable subject matter.

16.	Claim 17, “a first electrode layer of the first electrostatic discharging unit is coupled with a source electrode of the first electrostatic discharging device through a first via hole, and the first electrode layer of the first electrostatic discharging unit is coupled with a gate electrode layer of the first electrostatic discharging device through a second via hole” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on the current claim incorporate the same allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior art(s) and most relevant portion(s) is provided:
US 2007/0007523 A1 (Figs. 4A-B); US 2018/0012885 A1 (Fig. 1); US 2019/03043865 A1 (Fig. 2D);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818